Case 19-40054        Doc 16   Filed 03/11/19     Entered 03/11/19 14:53:51      Main Document
                                               Pg 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI

 Charlotte Cooley,                              )   Case No.: 19-40054-659
                                                )
               Debtor,                          )
                                                )   Chapter 13
                                                )
                                                )
 Wells Fargo Bank, N.A., its successors         )
 and/or assigns,                                )   Hearing Date: March 21, 2019
                                                )   Hearing Time: 11:00 a.m.
               Creditor,                        )
                                                )
                                                )
 Charlotte Cooley, and                          )
 Diana S Daugherty, Chapter 13 Trustee,         )
                                                )
               Respondents.                     )

                     OBJECTION TO FIRSTAMENDED CONFIRMATION
                           OF DEBTOR'S CHAPTER 13 PLAN

        COMES NOW, Wells Fargo Bank, N.A., its successors and/or assigns ("Creditor"), and

 hereby objects to confirmation of the Debtor's First Amended Chapter 13 plan for failure to

 comply with 11 U.S.C. Section 1325(a). In support of its Objection, Creditor states:

        1.     On January 4, 2019, Charlotte Cooley (“Debtor”) filed for protection in the

 Bankruptcy Court for the Eastern District of Missouri, under Chapter 13 of the Bankruptcy Code,

 being bankruptcy case number 19-40054-659.

        2.     Diana S. Daugherty is appointed Chapter 13 Trustee.

        3.     Creditor is the holder, or legal agent of the holder, of a Note and Deed of Trust

 encumbering real property, owned by Debtor, and commonly known and number as 1943

 Damato Ct., Saint Louis, MO 63136 (“the Property”). The Property is legally described as

 follows:
Case 19-40054       Doc 16       Filed 03/11/19     Entered 03/11/19 14:53:51        Main Document
                                                  Pg 2 of 3


         Lot 14 in Block 1 of Goodfellow Park, a subdivision of the St. Louis County,
         according to the plat thereof recorded in Plat Book 17 Page 51 of the St.
         Louis County Records.

         4.      On February 27, 2019, Debtors filed their proposed First Amended Chapter 13

 Plan (“the First Amended Plan”).

         5.      The principal balance on the promissory note is approximately $60,982.31 plus

 interest at the rate of 8.3%.

         6.      Part 3.5(C) of the First Amended Plan calls for Respondent’s claim to be subject

 to modification to be paid the fair market value of the Property with a 6.75% interest rate over a

 period of sixty (60) months, for the total amount of $32,984.78.

         7.      In Part 3.5(C) of the First Amended Plan, Debtor states that the fair market value

 of the Property is $27,000.00.

         8.      The First Amended Plan substantially understates the fair market value for the

 Property.

         WHEREFORE, Creditor respectfully requests that the Bankruptcy Court enter its Order:

 denying confirmation of the Debtor's proposed First Amended Chapter 13 Plan; and, granting

 such further relief as the Bankruptcy Court deems just.

                                                  SHAPIRO & KREISMAN, LLC

                                        By:       /s/Zachary G. Edwards
                                                  Zachary G. Edwards #63798
                                                  Adam S. Kerekanich #68602
                                                  Jason O. Bright #65309
                                                  13801 Riverport Drive, Suite 502
                                                  Maryland Heights, MO 63043
                                                  (314) 770-2120
                                                  Fax (314) 770-1850
                                                  S&K File No. 19-033608
                                                  zedwards@logs.com
Case 19-40054      Doc 16    Filed 03/11/19     Entered 03/11/19 14:53:51       Main Document
                                              Pg 3 of 3


                                              akerekanich@logs.com
                                              jbright@logs.com
                                              Attorneys for Creditor

                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was filed
 electronically on March 11, 2019, with the United States Bankruptcy Court, and has been served
 on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
 Electronic Mail Notice List.

 Attorney for Debtor:
 Frank R. Ledbetter
 Ledbetter Law Firm
 141 N. Meramec Avenue,
 Suite 24
 St. Louis, MO 63105

 Chapter 13 Trustee:
 Diana S Daugherty
 P.O. Box 430908
 Saint Louis, MO 63143

 Office of the US Trustee:
 Thomas Eagleton US Courthouse
 111 S. 10th Street, Suite 6353
 St. Louis, MO 63102

         I hereby certify that a true and correct copy of the foregoing document was filed
 electronically on March 11, 2019, with the United States Bankruptcy Court, and has been served
 by Regular United States Mail Service, first class, postage fully pre-paid, to the parties listed
 below on March 11, 2019.

 Debtor:
 Charlotte Cooley
 5047 Aubert Street
 Saint Louis, MO 63136



                                              /s/Zachary G. Edwards
                                              Zachary G. Edwards #63798
                                              Adam S. Kerekanich #68602
                                              Jason O. Bright #65309
